Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
1.	The amendment filed on 04/22/2021 has been made of record and entered.  Claims 1, 14-15, 18-20, & 22-23 have been amended.  Claim 2 has been canceled.
	Claims 1 & 3-30 are currently pending in this application.

Status of Withdrawn Claim(s)
2.	Claims 26-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/29/2020.
	Examiner noted that the withdrawn claim 29 is depending upon a canceled claim 2.
 
Claim Rejections - 35 USC § 112 (Second Paragraph)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1 & 3-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
	It would appear that the “first SCR catalyst” and the “second SCR catalyst” are not particularly pointed out in the independent claim 1, thus renders the claim vague and indefinite.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A.	Claim(s) 1 & 3-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 9,878,287 B2).
	Lu et al. ‘287 discloses a catalytic article comprising a substrate having an inlet and outlet and coated with a first coating comprising a blend of (a) platinum on a molecular sieve support with low ammonia storage with (b) a first SCR catalyst; a second coating comprising a second SCR catalyst; wherein the second coating at least partially overlaps the first coating, and wherein the first SCR catalyst is a Cu-SCR catalyst or a Fe-SCR catalyst (See col. 13, claim 1).  The second coating completely overlaps the first coating (See col. 13, claim 2).  The support with low ammonia storage is a siliceous support comprising a silica or a zeolite with silica-to-alumina ratio of at least one of >100 (See col. 13, claim 3).  The blend comprising platinum on a support with low ammonia storage further comprises at least one of palladium (Pd), gold (Au), silver (Ag), ruthenium (Ru), and rhodium (Rh) (See col. 13, claim 4).  The second SCR catalyst is a base metal supported on a molecular sieve, wherein the base metal is selected from the group consisting of vanadium (V), molybdenum (Mo), tungsten (W), chromium (Cr), cerium See col. 14, claim 6).  The second SCR catalyst comprises promoted-Ce-Zr or promoted-MnO2 (See col. 14, claim 12).  See also entire reference for further details.
	Lu et al. ‘287 discloses a catalytic article, except for the following differences.
	Regarding claim 1, the limitation on “wherein the platinum is fixed on the support in solution” in the instant claim is considered a process limitation and such process limitation has no bearing on the patentability of the claimed product but the product limitations are able to stand alone. 
	Regarding claims 3 & 4, the reference does not teach a catalytic article comprising a support, which is “a SiO2-Al2O3 mixed oxide”, and wherein the SiO2 is present in an amount of 1 wt% to about 70 wt% of the mixed oxide.  
	However, a mixed oxide of SiO2-Al2O3 is a well-known and useful catalyst support material in the catalyst art and it is prima facie obvious to a person having the ordinary skill in the art at the time the invention was made to utilize this useful support material in place of (or with) the molecular sieve support of the reference and at an amount effective to achieve a catalyst structure having improved in mechanical strength.
	
Response to Applicants’ Arguments
5.	The remarks filed on 04/22/2021 have been fully considered, and the arguments are not deemed persuasive in view of the new ground of rejection(s) and/or objection(s) above and the following reasons.
	First, the argument regarding the 112 (second paragraph) rejection regarding the limitations on the “first SCR catalyst” and the “second SCR catalyst” is noted.  Since not all of the SCR catalysts are the same, it is important to point out in the claim what is contained in the first SCR catalyst and the second SCR catalyst, and whether the first SCR catalyst is the same or different from the second SCR catalyst.

	However, if Applicants insist that this specific use of “the platinum in solution” or this particularly process step of “fixing the platinum on the support in solution” results in a catalytic article which would distinguish the claimed catalytic article from that of the prior art made of record then Applicants must amend the claim adding the catalyst properties and/or showing the catalytic performance difference between a catalyst article using platinum in solution vs. platinum which is not in solution.   Currently, there is no catalytic properties being claimed.	

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Conclusion
7.	Claims 1 & 3-30 are pending.  Claims 1 & 3-25 are rejected.  Claims 26-30 are withdrawn due to nonelected (distinct) invention(s).  No claims are allowed.

Contacts
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.   at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman, can be reached at 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
June 29, 2021